Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 12/16/21. Claims 2 and 22 have been canceled, claims 31 and 32 have been added and claims 1, 3 – 21 and 23 – 32 are pending.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. Applicants argue Zhou does not disclose "receiving a control channel that uses an [OFDM] waveform, and transmitting or receiving a data channel that uses [an SC] waveform, wherein the control channel and the data channel use a same [BWP] configuration," as recited in claim 1. However, Examiner respectfully disagrees. After further review of the Zhou reference and the claim language, Examiner maintains that Zhou teaches the limitations as written. “Receiving a control channel that uses an orthogonal frequency division multiplexing ( OFDM) waveform” is taught in at least paragraph 109: the wireless device may receive, one or more messages configured to cause the wireless device to monitor NR -PDCCH on different beam pair link(s) and/or in different NR -PDCCH OFDM symbol. “Transmitting or receiving a data channel, associated with the control channel, that uses a single-carrier (SC) waveform” is taught in at least paragraph 45: The baseband signal representing the physical uplink shared channel may perform the following processes… generation of complex-valued time-domain DFTS-OFDM /SC-FDMA signal for an antenna port), and “wherein the control channel and the data channel use a same bandwidth part (BWP) configuration” is taught in at least paragraph 187: For example, if CORESET configuration is the same across BWPs, robustness for BWP switching may improve, because even if gNB and UE are out-of-sync as to which BWP is currently active, the DL control channel may work. Further described in paragraph 227: gNB may send scheduling grants in the current BWP or together in the other BWPs containing the same target BWP index. It is noted that the last limitation recites a same bandwidth part (BWP) configuration and does not define the configuration. Therefore, the broadest reasonable interpretation is given. Attention is also directed to paragraphs 193, 229, and paragraph 249: For example, the default DL BWP may be same or different from the initially activated DL/UL BWP which is indicated to UE as part of the SCell configuration. Therefore, it is the Examiner’s position that the claim limitations as written have been met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 7, 9, 12 – 19, 21, 23 and 25 – 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2021/0126763 A1).
Regarding claim 1, Zhou teaches a method of wireless communication performed by a user equipment (UE) (Fig. 4 wireless device 406 and Fig. 20B: wireless device 2008), comprising: receiving a control channel that uses an orthogonal frequency division multiplexing ( OFDM) waveform (paragraph 109: the wireless device may receive, one or more messages configured to cause the wireless device to monitor NR -PDCCH on different beam pair link(s) and/or in different NR -PDCCH OFDM symbol); and transmitting or receiving a data channel, associated with the control channel, that uses a single-carrier (SC) waveform (paragraph 45: The baseband signal representing the physical uplink shared channel may perform the following processes… generation of complex-valued time-domain DFTS-OFDM /SC-FDMA signal for an antenna port), wherein the control channel and the data channel use a same bandwidth part (BWP) configuration (paragraph 187: For example, if CORESET configuration is the same across BWPs, robustness for BWP switching may improve, because even if gNB and UE are out-of-sync as to which BWP is currently active, the DL control channel may work. Further described in paragraph 227: gNB may send scheduling grants in the current BWP or together in the other BWPs containing the same target BWP index. Attention is also directed to paragraphs 193, 229, and paragraph 249: For example, the default DL BWP may be same or different from the initially activated DL/UL BWP which is indicated to UE as part of the SCell configuration).
Regarding claims 3 and 31, Zhou teaches the method of claim 1, wherein the control channel and the data channel use a same bandwidth in accordance with the same BWP configuration (paragraph 187: For example, if CORESET configuration is the same across BWPs, robustness for BWP switching may improve, because even if gNB and UE are out-of-sync as to which BWP is currently active, the DL control channel may work. Further described in paragraph 227: gNB may send scheduling grants in the current BWP or together in the other BWPs containing the same target BWP index).
Regarding claims 4 and 32, Zhou teaches the method of claim 1, wherein the control channel and the data channel use a same active BWP in accordance with the same BWP configuration (paragraph 239: a BWP-dependent DCI format may be monitored at the same time (which may be called as normal DCI) for both active DL BWP and active UL BWP).
Regarding claim 5, Zhou teaches the method of claim 1, wherein the data channel is associated with a rank of 1 or a low modulation order (paragraph 40: An example radio transmission method may implement QAM using BPSK, QPSK). 
Regarding claims 6 and 23, Zhou teaches the method of claim 1, wherein a same filtering configuration is used for the control channel and the data channel (paragraph 46: Example modulation and up-conversion to the carrier frequency of the complex-valued DFTS-OFDM/SC-FDMA baseband signal for an antenna port and/or the complex-valued PRACH baseband signal is shown in FIG. 5B. Filtering may be employed prior to transmission; paragraph 48: Example modulation and up-conversion to the carrier frequency of the complex-valued OFDM baseband signal for an antenna port is shown in FIG. 5D. Filtering may be employed prior to transmission). 
Regarding claim 7, Zhou teaches the method of claim 1, wherein no switching gap is used between the control channel and the data channel other than a switching gap to switch to an active bandwidth part of the control channel and the data channel. (paragraph 232: the necessary gap may depend on the current active BWP which may be dynamically switched via switching mechanism. In this case, for example, UEs may need to dynamically indicate the necessary gap).
Regarding claims 9 and 25, Zhou teaches the method of claim 1, wherein a first filtering configuration is used for the control channel and a second filtering configuration is used for the data channel (paragraph 46: Example modulation and up-conversion to the carrier frequency of the complex-valued DFTS-OFDM/SC-FDMA baseband signal for an antenna port and/or the complex-valued PRACH baseband signal is shown in FIG. 5B. Filtering may be employed prior to transmission; paragraph 48: Example modulation and up-conversion to the carrier frequency of the complex-valued OFDM baseband signal for an antenna port is shown in FIG. 5D. Filtering may be employed prior to transmission). 
 Regarding claim 12, Zhou teaches the method of claim 1, wherein the control channel provides at least one of a multi-transmission-time-interval grant, a semi-persistent scheduling allocation, or a configured grant for the data channel (paragraph 133: TTI; paragraph 97: semi-persistent transmission; paragraphs 124: grants).
Regarding claim 13, Zhou teaches the method of claim 1, wherein the control channel is monitored using a reduced number of monitoring occasions (paragraph 137: A UE may monitor PDCCH with only a limited set of DCI format, to save power consumption). 
Regarding claims 14, 17, 26, 28 and 30, Zhou teaches the method of claim 13, wherein the data channel is associated with an indicator, received separately from the control channel, that indicates information for receiving the data channel (paragraph 240: As the UE is monitoring the PDCCH on the currently active DL BWP, the DCI may comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission. Also described in paragraph 144). 
Regarding claim 15, Zhou teaches the method of claim 14, wherein the information for receiving the data channel includes at least one of a modulation and coding scheme (MCS) for the data channel (paragraph 266: for a MCS assignment of the first one or more DL data packets after active DL BWP switching, the network may assign robust MCS to a UE for the first one or more DL data packets based on RRM measurement reporting. In an example, for a MCS assignment of the first one or more DL data packets after active DL BWP switching, the network may signal to a UE by active DL BWP switching DCI to trigger aperiodic CSI measurement/reporting to speed up link adaptation convergence). 
Regarding claim 16, Zhou teaches the method of claim 14, wherein the indicator comprises a reference signal sequence (paragraph 280: the BWP parameters of the first BWP or the second BWP indicate at least one of: … reference signal resource configuration). 
Regarding claim 17, Zhou teaches the method of claim 14, wherein the indicator uses the SC waveform (end of paragraph 45 and 46 Example modulation and up-conversion to the carrier frequency of the complex-valued DFTS-OFDM /SC-FDMA baseband signal). 
Regarding claim 18, Zhou teaches the method of claim 14, wherein the indicator is received as downlink control information on the data channel (paragraph 240: As the UE is monitoring the PDCCH on the currently active DL BWP, the DCI may comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission. Also described in paragraph 144). 
Regarding claim 19, Zhou teaches the method of claim 1, wherein the control channel is received as downlink control information on the data channel (paragraph 240: As the UE is monitoring the PDCCH on the currently active DL BWP, the DCI may comprise an indication to a target BWP that the UE may switch to for PDSCH reception or UL transmission. Also described in paragraph 144). 
Regarding claim 21, Zhou teaches the same limitations described above in the rejection of claim 1. Zhou further teaches a user equipment (UE) (Fig. 4 wireless device 406 and Fig. 20B: wireless device 2008) for wireless communication, comprising: a memory (Fig. 4: memory 409); and one or more processors operatively coupled to the memory (see Fig. 4: processor 408).
Regarding claim 27, Zhou teaches the same limitations described above in the rejection of claim 1. Zhou further teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (paragraph 72: non-transitory tangible computer readable media comprising instructions executable by one or more processors to cause operation of multi-carrier communications).
Regarding claim 29, Zhou teaches the same limitations described above in the rejection of claim 1. Zhou further teaches an apparatus for wireless communication (Fig. 4 wireless device 406 and Fig. 20B: wireless device 2008), comprising: means for receiving (see Fig. 4: processor 408); and means for transmitting or receiving (see Fig. 4: processor 408). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0126763 A1) in view of Ji et al. (US 11,218,285).
Regarding claims 8 and 24, Zhou teaches the method of claim 1, wherein the control channel is a first control channel (paragraph 109: the wireless device may receive, one or more messages configured to cause the wireless device to monitor NR -PDCCH on different beam pair link(s) and/or in different NR -PDCCH OFDM symbol) and the data channel is a first data channel (paragraph 45: The baseband signal representing the physical uplink shared channel may perform the following processes… generation of complex-valued time-domain DFTS-OFDM /SC-FDMA signal for an antenna port), wherein the first BWP configuration is for a narrower BWP than the second BWP configuration (paragraph 207: To reduce the power consumption during PDCCH monitoring, two BWPs may be configured: a narrower BWP for PDCCH monitoring, and a wider BWP for scheduled data). 
Although multiple control channels and data channels are well known in the art, Zhou fails to explicitly disclose the method further comprising: receiving a second control channel that uses an OFDM waveform, wherein the second control channel uses a first BWP configuration and transmitting or receiving a second data channel, associated with a second control channel, that uses an SC waveform, wherein the second data channel uses a second BWP configuration, wherein the first BWP configuration is for a narrower BWP than the second BWP configuration.
However, Ji teaches receiving a second control channel that uses an OFDM waveform, wherein the second control channel uses a first BWP configuration (see Figs. 1C and 14C; col. 26, lines 6-14: When the UE initially receives the SSB on the basis of DFT-s-OFDM or CP-OFDM and then reports UE capability to the BS, the UE may insert the type of a waveform which the UE can receive and the type of a channel (for example, various data channels and control channels) and transmitting or receiving a second data channel, associated with a second control channel, that uses an SC waveform, wherein the second data channel uses a second BWP configuration (see Fig. 14C; col. 28, lines 44-50 para 120 the UE receives and reconstructs the broadcast signal using the predetermined second waveform in a second bandwidth on the basis of the size of a second waveform bandwidth of the second bandwidth of the broadcast signal or the size of a second single carrier bandwidth (SC window) size and/or time symbol allocation information of the broadcast signal).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhou by incorporating the teachings of Ji, for the purpose of providing a more flexible communication system.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0126763 A1) in view of Papasakellariou (US 2021/0258876 A1).
Regarding claim 10, Zhou teaches the method of claim 1, but fails to explicitly disclose wherein the data channel is scheduled by the control channel using cross-slot scheduling.
However, Papasakellariou teaches wherein the data channel is scheduled by the control channel using cross-slot scheduling (end of paragraph 248: With cross-slot scheduling, the gNB indicates to the UE through a field in a DCI format transmitted through a PDCCH in a slot that a transmission of an associated PDSCH is to occur in a subsequent slot relative to the slot of the PDCCH transmission).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhou by incorporating the teachings of Papasakellariou, in order to provide the UE with sufficient time to retune the UE's reception BW from a localized BW (paragraph 248).
Regarding claim 20, Zhou teaches the method of claim 1, but fails to explicitly disclose wherein the control channel and the data channel are in a New Radio high band above approximately 52.6 GHz.
However, Papasakellariou wherein the control channel and the data channel are in a New Radio high band above approximately 52.6 GHz (paragraph 51: The 5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60 GHz bands). 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0126763 A1) in view of Ng et al. (US 2015/0181575 A1).
Regarding claim 11, Zhou teaches the method of claim 1, but fails to explicitly disclose wherein there is a non-zero gap between the control channel and the data channel.
	However, Ng teaches wherein there is a non-zero gap between the control channel and the data channel (paragraph 106: In one method of MTC system information transmission framework, the intermittent transmission periods of MTC PBCH, MTC PDCCH, and MTC PDSCH do not overlap in time. In particular, two consecutive transmissions of MTC SI (including MIB, and all SIBs for MTC) are separated by at least N number of system frames, where N can be 0, 10, 20, and so forth.… The non-zero time gap between two MTC SI transmissions also provides for sufficient time for the UE to decode the first SI before receiving the next one).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhou by incorporating the teachings of Ng, for the purpose of avoiding overlap and minimizing error.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.